DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.
Status of the Claims
The Amendments filed on 08/20/2020 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 9 and 16 are amended. This Non-Final rejection is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. Examiner finds that the subject matter relates to a specific implementation of a file disposition review system that utilizes a cross-platform manual review portal as a solution and passes Step 2A Prong 1.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art. 

Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee (US 2017/0053014 A1) in view of Consul et al. (US 2009/0177704 A1).

	Referring to Claim 1, Lavallee teaches a computer-implemented method, comprising:
	generating a file management label that defines a file retention age (Lavallee: Para 0014, 0018 via a Records Management Cloud Service is a solution that can enable organizations to enforce a retention schedule, remain compliant with regulations and avoid potential legal fines. In one embodiment, a Records Management Service can provide functionality to tag any form of data as an official record and manage records across the entire environment; a process could index all data created in the source systems. As the index is built, it could maintain a pointer to each record in the source systems. In one embodiment, a batch process would subsequently update the index with changes to data. This may invoke a new classification or kick off a time trigger on a retention schedule. In one embodiment, as the index is continuously updated, it would apply retention rules and track records against the appropriate retention schedule);
	communicating the file management label to a first productivity software-platform and a second productivity software-platform that is configured to perform different functionality than the first productivity software-platform (Lavallee: Para 0024-0025, 0030 via the cloud based records management system is configured to have access to multiple "source systems" that each store/generate/produce electronic documents to be managed. Example source systems are illustrated as 
	determining, based on a disposition review age:
	a first data file, that is stored in association with the first productivity software-platform, that is tagged with the file management label and has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the fileplan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410), and 
	a second data file, that is stored in association with the second productivity software-platform, that is tagged with the file management label and has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the fileplan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration 
	However, Lavallee does not explicitly teach the limitations of Claim 1 which state generating an upcoming-disposition report that identifies the first data file that is stored in association with the first productivity software-platform and the second data file that corresponds to is stored in association with the second productivity software-platform; based on the upcoming-disposition report, causing a computing device to display a cross- platform manual review portal that:
indicates a first file property of the first data file and a second file property of the second data file, and includes a user interface element that is configured to receive, in association with a disposition manager account, input data that indicates:
a disposition confirmation for at least one of the first data file or the second data file, an extended disposition review age for at least one of the first data file or the second data file, or a superseding label for reclassification of at least one of the first data file or the second data file.
	Consul though, with the teachings of Lavallee, teaches of
causing, based on the input data; 
	generating an upcoming-disposition report that identifies the first data file that is stored in association with the first productivity software-platform and the second data file that corresponds to is stored in association with the second productivity software-platform (Consul: Para 0033 via presentation component; The system 200 can also include a presentation component 204 for presenting the RPTs and expiration information associated with the RPTs for user interaction therewith. A search component 206 provides the capability of searching the messages based 
	based on the upcoming-disposition report, causing a computing device to display a cross- platform manual review portal that: indicates a first file property of the first data file and a second file property of the second data file, and includes a user interface element that is configured to receive, in association with a disposition manager account (Consul: Para 0033 via presentation component; The system 200 can also include a presentation component 204 for presenting the RPTs and expiration information associated with the RPTs for user interaction therewith. A search component 206 provides the capability of searching the messages based on the expiration information in the RPTs. For example, all messages of a certain date can be searched and processed (e.g., deletion, move to a folder, etc.). A policy component 208 facilitates the generation of policies for management of the messages (the data items) via the tags for use at the user level, the organizational level (administration level), and/or corporate level, for example. The system 200 can further comprise a sorting component 210 for sorting the messages (the items) based on criteria information (e.g., expiration) associated with the criteria tags), input data that indicates:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee with the teachings of Consul in order to have generating an upcoming-disposition report that identifies the first data file that is stored in association with the first productivity software-platform and the second data file that corresponds to is stored in association with the second productivity software-platform; based on the upcoming-disposition report, causing a computing device to display a cross- platform manual review portal that: indicates a first file property of the first data file and a second file property of the second data file, and includes a user interface element that is configured to receive, in association with a disposition manager account, input data that indicates: a disposition confirmation for at least one of the first data file or the second data file, an extended disposition review age for at least one of the first data file or the second data file, or a superseding label for reclassification of at least 
	Furthermore, the combination of Lavallee/Consul teaches the limitations of Claim 1 which state 
	causing, based on the input data:
	the first productivity software-platform to execute a first disposition instruction corresponding to the first data file (Lavallee: Para 0033 via if the fileplan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)), and 
	the second productivity software-platform to execute a second disposition instruction corresponding to the second data file (Lavallee: Para 0033 via if the fileplan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)).

	


	Referring to Claim 6, Lavallee/Consul teaches the computer-implemented method of claim 1, wherein the user interface element is further configured to receive filter parameters that define an expiration window in association with the file management label, and wherein the filter parameters cause the cross-platform manual review portal to display aspects of the upcoming-disposition report to indicate data files that are scheduled to expire during the expiration window (Consul: Para 0033 and 0037 via search component and message records management EBA and 0060 via searching and sorting based on retention policy tag).

	Referring to Claim 7, Lavallee/Consul teaches the computer-implemented method of claim 6, wherein the expiration window defines the disposition review age as being prior to the file retention age, the file retention age defining an earliest age at which the individual data files are deleted from at least one storage device if corresponding disposition confirmations are received in association with the individual data files (Consul: Para 0053 via retention policy tags and message expiration information; a lifecycle method of a retention policy tag. At 700, the RPT is defined. For example, one or more of the RPTs can be defined by a records manager in accordance with the compliance procedures for a company. An administrator then distributes the policies to end users. At 702, an RPT is applied to the message or a folder. The end user receives the option of tagging items or folders with the RPT(s). If the user chooses not to tag the message or folders, the default expiration data applies. At 704, the first time, the time-based assistant 

	Referring to Claim 9, Lavallee teaches a system, comprising:
	at least one processor (Lavallee: Para 0049 and Fig 7 via embodiment description);
	at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to (Lavallee: Para 0058 via embodiment system description):
	generate a file management label that indicates a disposition manager account that is assigned to perform a manually review data files that reach a disposition review age (Lavallee: Para 0014, 0018-0019 via a Records Management Cloud Service is a solution that can enable organizations to enforce a retention schedule, remain compliant with regulations and avoid potential legal fines. In one embodiment, a Records Management Service can provide functionality to tag any form of data as an official record and manage records across the entire environment; a process could index all data created in the source systems. As the index is built, it could maintain a pointer to each record in the source systems. In one embodiment, a batch process would subsequently update the index with 
	publish the file management label to a first productivity software-platform and a second productivity software-platform (Lavallee: Para 0024-0025, 0030 via the cloud based records management system is configured to have access to multiple "source systems" that each store/generate/produce electronic documents to be managed. Example source systems are illustrated as collaboration application 240, document management application 250 and messaging system 260; In one embodiment, there is a mapping from the file plan stored in the cloud based records management service to rule that are used by the source systems. The collaboration application, document management application and messaging system are the different productivity software platforms);
	generate an upcoming-disposition report that identifies:
	a first data file, that is stored in association with the first productivity software-platform, that is tagged with the file management label and that has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the fileplan are executed (or caused to be executed) by cloud based records management system 410. The actions can 
	a second data file, that is stored in association with corresponding to the second productivity software-platform, that is tagged with the file management label and that has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the fileplan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document management system 440, document management system 450, collaboration application 460) can be updated in response to action triggered/caused by cloud based records management system 410).
	However, Lavallee does not explicitly teach the limitations of Claim 9 which state transmit, to the disposition manager account, a notification that is associated with the upcoming-dispositions report and that includes a prompt for a disposition confirmation corresponding to the first data file and the second data file; 
	Consul though, with the teachings of Lavallee, teaches of
	transmit, to the disposition manager account, a notification that is associated with the upcoming-dispositions report and that includes a prompt for a disposition confirmation corresponding to the first data file and the second data file (Consul: Para 0061 via alternative method of processing retention policy tags; An alternative 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee with the teachings of Consul in order to have transmit, to the disposition manager account, a notification that is associated with the upcoming-dispositions report and that includes a prompt for a disposition confirmation corresponding to the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Lavallee/Consul teaches the limitations of Claim 9 which state
	in response to the disposition confirmation, transmit:
	a first disposition instruction that instructs causes the first productivity platform to delete the first data file (Lavallee: Para 0033 via if the fileplan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In 
	a second disposition instruction that instructs causes the second productivity platform to delete the second data file (Lavallee: Para 0033 via if the fileplan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)).

	Referring to Claim 11, Lavallee/Consul teaches the system of claim 9, wherein the computer-readable instructions further cause the at least one processor to:
	determine a notification interval corresponding to the manual review of data files that reach the disposition review age (Consul: Para 0061 via subsequent attempts; If the user fails to respond, for example, by confirming expiration of the messages, the system can automatically extend the expiration date by changing the expiration information for a short period of time (e.g., three hours, days, etc.). After two attempts to receive user confirmation, the messages will then be expired);
	based on the notification interval passing from a transmission time of the notification, transmit a second notification associated with a second upcoming-disposition report (Consul: Para 0061 via alternative method of processing retention policy tags and periodic attempts).
Claims 2-5, 8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee (US 2017/0053014 A1) in view of Consul et al. (US 2009/0177704 A1) further in view of Johnson et al. (US 2010/0306175 A1).

	Referring to Claim 2, while Lavallee/Consul teaches the computer-implemented method of claim 1, it does not explicitly disclose the limitation of Claim 2 which states further comprising generating, based on the input data, a historical disposition report that indicates file property data corresponding to individual file purge events.
	Johnson though, with the teachings of Lavallee/Consul, teaches of
	further comprising generating, based on the input data, a historical disposition report that indicates file property data corresponding to individual file purge events (Johnson: Para 0094-0095 via audit information and report; director device 14 may, e.g., at the request of an administrator, selectively audit one or more of endpoint devices 10. When one of endpoint devices 10 is subject to an audit, director device 14 may capture all files and metadata created, opened, edited, stored, or otherwise handled by a user of the endpoint device. In this manner, director device 14 may create a full audit trail and chain of evidence report for files with which the endpoint device has interacted; Using the audited information received by director device 14, director device 14 may provide file history and/or a chain of evidence in graphical and/or textual format as a report to show the complete life of a file, from inception to its current state, and all those who have interacted with the file. For example, an auditor may signal a specific endpoint, a group of endpoints or all endpoints to enable and start audit tracking. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have generating, based on the input data, a historical disposition report that indicates file property data corresponding to individual file purge event. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 3, while Lavallee/Consul teaches the computer-implemented method of claim 1, it does not explicitly disclose the limitation of Claim 3 which states wherein the file management label is associated with access permissions that permit the disposition manager account to access file property data corresponding to individual data files that are tagged with the file management label.
	Johnson though, with the teachings of Lavallee/Consul, teaches of
	wherein the file management label is associated with access permissions that permit the disposition manager account to access file property data corresponding to individual data files that are tagged with the file management label (Johnson: Para 0076 via certain data that can only be decrypted by a director device; Endpoint devices 10 may also encrypt a file to be stored to director device 14, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have wherein the file management label is associated with access permissions that permit the disposition manager account to access file property data corresponding to individual data files that are tagged with the file management label. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 4, Lavallee/Consul/Johnson teaches the computer-implemented method of claim 3, wherein the access permissions restrict the disposition manager account from accessing file content data corresponding to the individual data files (Johnson: Para 0078, 0081 via the director device will not access a file to delete it until a legal hold is lifted; Administrators 16, 20 may establish or refine policies enforced by director device 14 to allow various permission levels among users of endpoint devices 10 for files stored within system).


	Johnson, with the teachings of Lavallee/Consul, teaches of
	comprising preventing the first data file and the second data file from being deleted from at least one storage device until the disposition confirmation is received in association with the first data file and the second data file (Johnson: Para 0078 and 0081-0082 via only authorized users being allowed to delete files and also files not being deleted until a legal hold is lifted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have preventing the first data file and the second data file from being deleted from at least one storage device until the disposition confirmation is received in association with the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 8, while Lavallee/Consul teaches the computer-implemented method of claim 1, it does not explicitly disclose the limitation of Claim 8 which states further comprising: determining geolocation data indicating 
	Johnson though, with the teachings of Lavallee/Consul, teaches of 
	determining geolocation data indicating that:
	a first plurality of data files, that are tagged with the file management label, corresponds to a first geolocation, a second plurality of files, that are tagged with the file management label, correspond to a second geolocation (Johnson: Para 0053-0054 wherein director devices storing data may be in different regions/locations; director device 14 stores information objects in a database that includes the files as information objects, locations of each of the information objects, metadata to describe the information objects, and other information. The database may therefore store content for director device 14 without regard for location);
	prescribing, based on the geolocation data, the disposition review age to the first plurality of data files and another disposition review age to the second plurality of data files (Johnson: Para 0055 wherein files stored on director devices are to be stored a minimum number of times at different locations of the director devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have determining geolocation data indicating that: a first plurality of data files, that are tagged with the file management label, 

	Referring to Claim 10, while Lavallee/Consul teaches the system of claim 9, it does not explicitly disclose the limitation of Claim 10 which states wherein the computer-readable instructions further cause the at least one processor to generate a historical disposition report that indicates file property data corresponding to individual file purge events.
	Johnson though, with the teachings of Lavallee/Consul, teaches of
	wherein the computer-readable instructions further cause the at least one processor to generate a historical disposition report that indicates file property data corresponding to individual file purge events (Johnson: Para 0094-0095 via audit information and report; using the audited information received by director device 14, director device 14 may provide file history and/or a chain of evidence in graphical and/or textual format as a report to show the complete life of a file, from inception to its current state, and all those who have interacted with the file).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have wherein the computer-readable instructions 

	Referring to Claim 12, while Lavallee/Consul teaches system of claim 9, it does not explicitly disclose the limitation of Claim 12 which states wherein the disposition confirmation is generated prior to the first data file and the second data file reaching a file retention age defining a time period during which the first data file and the second data file are prevented from being deleted.
	Johnson though, with the teachings of Lavallee/Consul, teaches of
	wherein the disposition confirmation is generated prior to the first data file and the second data file reaching a file retention age defining a time period during which the first data file and the second data file are prevented from being deleted (Johnson: Para 0067, 0080 and 0082 via periods of retention; director device 14 permits certain users to place a legal hold on a particular file. When the legal hold is in place, director device 14 refuses to delete a file from local storage of director device 14 until certain criteria have been met; Administrators 16, 20 may configure deletion permissions using policies enforced by director device 14 as to whether or not to actually delete the file. That is, an administrator may set a status for files, e.g., whether the file is a personal file, an e-mail, a corporate file, or has some other status. For example, administrator 16 may configure director to automatically delete personal user files for a user, to send a message to the administrator for e-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have wherein the disposition confirmation is generated prior to the first data file and the second data file reaching a file retention age defining a time period during which the first data file and the second data file are prevented from being deleted. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 13, while Lavallee/Consul teaches the system of claim 9, it does not explicitly disclose the limitation of Claim 12 which states further cause the at least one processor to: expose a manual review portal that is configured to receive an archive instruction in association with a particular data file; in response to the archive instruction, reclassify the particular data file to prevent the particular data file from being deleted.
	Johnson though, with the teachings of Lavallee/Consul, teaches of

	in response to the archive instruction, reclassify the particular data file to prevent the particular data file from being deleted (Johnson: Para 0082 via policies set by administrator to the director devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have further cause the at least one processor to: expose a manual review portal that is configured to receive an archive instruction in association with a particular data file; in response to the archive instruction, reclassify the particular data file to prevent the particular data file from being deleted. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 14, while Lavallee/Consul teaches the system of claim 9, it does not explicitly disclose the limitation of Claim 12 which states wherein the file management label provisions disposition manager account with access permissions that: permit access to file property data corresponding to the first data file and the second data file, and restrict access to file content data corresponding to the first data file and the second data file.

	wherein the file management label provisions disposition manager account with access permissions that:
	permit access to file property data corresponding to the first data file and the second data file, and restrict access to file content data corresponding to the first data file and the second data file (Johnson: Para 0081 via permission levels set by administrators enforced by director devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have wherein the file management label provisions disposition manager account with access permissions that: permit access to file property data corresponding to the first data file and the second data file, and restrict access to file content data corresponding to the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 15, Lavallee/Consul/Johnson teaches the system of claim 14, wherein the file management label further provisions a content creator with second access permissions that permit tagging of the first data file and the second data file with the file management label through a user account (Consul: Para 0054-0055 via a user in their email inbox tagging messages; users can keep the original mailbox organization and apply RPT(s) to individual messages and/or 

	Referring to Claim 16, Lavallee teaches a computer-implemented method, comprising:
	publishing, to a first productivity software-platform and a second productivity software- platform, a file management label that indicates a disposition manager account and a disposition review age (Lavallee: Para 0014, 0018-0019, 0024-0025, 0030 via a Records Management Cloud Service is a solution that can enable organizations to enforce a retention schedule, remain compliant with regulations and avoid potential legal fines. In one embodiment, a Records Management Service can provide functionality to tag any form of data as an official record and manage records across the entire environment; a process could index all data created in the source systems. As the index is built, it could maintain a pointer to each record in the source systems. In one embodiment, a batch process would subsequently update the index with changes to data. This may invoke a new classification or kick off a time trigger on a retention schedule. In one embodiment, as the index is 
	generating an upcoming-disposition report that identifies:
a first data file, corresponding to the first productivity software-platform, that is tagged with the file management label and that has reached the disposition review age, and a second data file, corresponding to the second productivity software-platform, that is tagged with the file management label and that has reached the disposition review age (Lavallee: Para 0032 via in one embodiment, as timers expire, actions specified by the fileplan are executed (or caused to be executed) by cloud based records management system 410. The actions can include, for example, changes to metadata, commencement of additional timers and/or record destruction. In one embodiment, metadata in source systems (e.g., document 
	However, Lavallee does not explicitly teach the limitations of Claim 9 which state transmitting, to the disposition manager account, a notification associated with the upcoming-disposition report that requests a disposition confirmation corresponding to the first data file and the second data file.
	Consul though, with the teachings of Lavallee, teaches of
	transmitting, to the disposition manager account, a notification associated with the upcoming-disposition report that requests a disposition confirmation corresponding to the first data file and the second data file (Consul: Para 0061 via alternative method of processing retention policy tags; An alternative method of processing retention policy tags can include notifying the user that a set of messages (or data items) are about to be expired. If the user fails to respond, for example, by confirming expiration of the messages, the system can automatically extend the expiration date by changing the expiration information for a short period of time (e.g., three hours, days, etc.). After two attempts to receive user confirmation, the messages will then be expired).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee with the teachings of Consul in order to have transmitting, to the disposition manager account, a notification associated with the upcoming-disposition report that requests a disposition confirmation corresponding to the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in 
	Furthermore, the combination of Lavallee/Consul teaches the limitations of Claim 16 which state
	in response to the disposition confirmation, instructing:
	the first productivity software-platform to perform a first file purge event to delete the first data file (Lavallee: Para 0033 via if the fileplan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)), and 
	the second productivity software-platform to perform a second file purge event to delete the second data file (Lavallee: Para 0033 via if the fileplan calls for a record to be deleted, cloud based records management system 410 can send a delete command to the appropriate source system (e.g., via the API). The delete action may, or may not, require authorization of a user through a user interface. In one embodiment, the record metadata is updated to include deletion information (e.g., time, data, authorized user)).
	Lavallee also does not explicitly disclose the limitation of Claim 16 which states generating, based on the first purge event and the second purge event, a historical dispositions report that indicates file property data corresponding to the first data file and the second data file.
	Johnson though, in combination with Lavallee/Consul, teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavallee/Consul with the teachings of Johnson in order to have generating, based on the first purge event and the second purge event, a historical dispositions report that indicates file property data corresponding to the first data file and the second data file. The motivations behind this being the teachings, suggestions, and motivations in this 

	Referring to Claim 17, Lavallee/Consul/Johnson teaches the computer-implemented method of claim 16, wherein the file management label provisions first access permissions to enable a content creator to tag individual data files with the file management label and second access permissions to enable a disposition manager to cause file purge events to occur when the individual data files reach a file retention age (Consul: Para 0054-0055, 0058 and 0061 via a user in their email inbox tagging messages and retention policy tags that delete files after a period of time has elapsed).

	Referring to Claim 18, Lavallee/Consul/Johnson teaches the computer-implemented method of claim 16, wherein the disposition confirmation is received prior to the first data file and the second data file reaching a file retention age (Johnson: Para 0067, 0080 and 0082 via periods of retention; director device 14 permits certain users to place a legal hold on a particular file. When the legal hold is in place, director device 14 refuses to delete a file from local storage of director device 14 until certain criteria have been met; Administrators 16, 20 may configure deletion permissions using policies enforced by director device 14 as to whether or not to actually delete the file. That is, an administrator may set a status for files, e.g., whether the file is a personal file, an e-mail, a corporate file, or has some other status. For example, administrator 16 may configure director to automatically delete personal user files for a user, to send a message to the administrator for e-

	Referring to Claim 19, Lavallee/Consul/Johnson teaches the computer-implemented method of claim 16, further comprising measuring a predetermined time period from a file retention age that is defined by the file management label to determine the disposition review age (Johnson: Para 0061 via configuration of the policy for status changes of a file based on time; policy enforced by director device 14 may dictate when the status of a particular file changes from active to inactive and from inactive to dormant, as well as from dormant to active. Administrator 20, administrator 16, and/or remote administrator 18 may configure the policy for status changes for the file. As one example, administrator 20 may establish the policy for status changes as follows: 1) all new files are to be in "active" status; 2) when an "active" file has not been accessed by any user for 30 days, the file is to be given "inactive" status; 3) when an "inactive" file has not been accessed by any user for 180 days, the file is to be given "dormant" status; 4) when any file is accessed, the file is to be given "active" status and the 30 day timer is to be reset for the file).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050076042 A1 US-PGPUB
US 20080263565 A1 US-PGPUB
US 20100094809 A1 US-PGPUB

US 9158785 B1 USPAT
US 20050223242 A1 US-PGPUB
US 20170060897 A1 US-PGPUB
US 20070038857 A1 US-PGPUB
US 20180276223 A1 US-PGPUB
US 20190108360 A1 US-PGPUB
	US 20040006589 A1 US-PGPUB

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623